Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 5 January 2021
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,7-8,10-12,14-15,17-18,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa (US PG PUB No. 2012/0166389) in view of Sikta (US Pat No. 6330572)
As per claim [1,8.15] a method for adding a migration file group to a hierarchical storage management (HSM) system for data co-location by a processor, comprising:
automatically adding a file group attribute to one or more each of a plurality of files in the HSM system to enable one or more applications to co-locate data, wherein the file group attribute is set by the one or more applications upon creating the one or more plurality of files (see Shiozawa [0039]) and is indicative that the plurality of files are to be stored together as a file group according to a determination by the one or more applications that the one or more plurality of files are candidates to be read together at a future time period (see Shiozawa [0048]); and

migrating each of the one or more plurality of files in the file group, each having a similar the file group attribute, from respective locations within one or more storage devices a storage device in a first tier in the HSM system to a tape storage device in an nth tier of the HSM system to enable recalling of the one or more files in the HSM system, wherein the plurality of files are stored together as the file group in the tape storage device in the nth tier of the HSM system (see Sikta COL 2 LINES 35-43: “Moreover, filesets can be configured to have their member files reside together on
common media, So that operations on the fileset Such as archival, migration, retrieval, and deletion can be performed Significantly faster than operating on the individual files, which might otherwise be distributed across multiple media.”) 
[Sikta discloses a HSM comprising tape tier (see Sikta COL 1 LINES 25-30).
It would have been obvious to modify Shiozawa to further manage the file group as a fileset in a HSM as taut by Sikta. 
The suggestion/motivation for doing so would have been for the benefit of improving storage management (See Sikta COL 2 LINES 35-43). 
Therefore it would have been obvious to modify Shiozawa to further migrate file group as taught by Sikta for the benefit of improving storage management to arrive at the invention as specified in the claims. 
As per claim [3,10,17], the method of claim 1, 
further including automatically adding the file group attribute to each file extended attribute (EA) of the one or more plurality of files (see Shiozawa [0039]).
As per claim [4,11,18], the method of claim 1, further including:
saving the one or more plurality of files, having the similar file group attribute, to a similar tape storage device; or mapping the one or more plurality of files, having the 
As per claim [5,12], the method of claim 1, 
further including determining a value for the file group attribute upon the creation of the one or more plurality of files or upon an operation by the one or more applications (see Shiozawa [0039]).
As per claim [7,14,20] the method of claim 1, further including:
selecting the tape storage device associated with the similar file group attribute for migration of the one or more plurality of files to the tape storage device upon verifying the similar file group attribute is registered in a mapping table; or selecting an available tape storage device for migration of the one or more plurality of files from the storage device in the first tier in the HSM system to the available tape storage device in the nth tier of the HSM system upon verifying the similar file group attribute is unregistered in the mapping table (see Sikta COL 2 LINES 35-43).
Claims 6,13,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa (US PG PUB No. 2012/0166389) in view of Sikta (US Pat No. 6330572) as applied to claim 1 above and further in view of Takata (US PG PUB No. 2011/0078112)
As per claim [6,13,19], Shiozawa in view of Sikta discloses the method of claim 1, 
However, Shiozawa in view of Sikta does not expressly disclose but the same field of endeavor Takata discloses 
further including recalling the one or more plurality of files, having the similar file group attribute, from the tape storage device in the nth tier to the storage device in the first tier in the HSM system upon a recall operation specifying the similar file group attribute (see FIG 11: S1106 and [0039]: “Then, when there is an access to the file migrated to the lower Tier, the upper Tier performs a process of transferring 
It would have been obvious to modify Shiozawa to perform recall operations on a HSM as taught by Takata.
The suggestion/motivation for doing so would have been for the benefit of servicing file requests to file groups migrated to lower tier storage (see Takata [0039]).
Therefore it would have been obvious to modify Shiozawa to preform recall operations on a file groups migrated to lower tier storage for the benefit of servicing access requests to file groups migrated to lower tier storage to arrive at the invention as specified in the claims. 
     RESPONSE TO ARGUMENTS: 
     The previous grounds of rejection have been withdrawn. 
CONCLUSION 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137